Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered August 12, 1991, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant admitted to whirling around and firing one shot in the direction of a group of people following closely behind him, thereby killing a man. On appeal, he contends that the evidence presented by the People was legally insufficient to establish that he acted with depraved indifference to human life (see, Penal Law § 125.25 [2]). Initially, we find that the defendant’s motion to dismiss at the close of the People’s case was not sufficiently specific to preserve this issue for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), a rational trier of fact could have found beyond a reasonable doubt that the defendant’s actions constituted reckless conduct which was imminently dangerous and presented a grave risk of death to another person (see, Penal Law § 125.25 [2]; People v Roe, 74 NY2d 20, 24). In short, the jury could have properly concluded that the conduct of the defendant was so wanton as to amount to depraved indifference to human life (see, e.g., People v Jernatowski, 238 NY 188; People v Brisbane, 203 AD2d 89).
Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
*515The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit (see, People v Johnson, 66 NY2d 398, 403; People v Greene, 153 AD2d 439, 443-444, Iv denied 76 NY2d 735, cert denied 498 US 947; People v Suitte, 90 AD2d 80). Miller, J. P., Pizzuto, Joy and Krausman, JJ., concur.